Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-11-2008

Hakiem Johnson v. Troy Levi
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2210




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hakiem Johnson v. Troy Levi" (2008). 2008 Decisions. Paper 847.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/847


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-215                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-2210
                                     ___________

                                HAKIEM JOHNSON,

                                                      Appellant

                                           v.

                                  TROY LEVI
                     ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. Civil No. 08-cv-01173)
                     District Judge: Honorable R. Barclay Surrick
                     ____________________________________

  Submitted for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P.
                                       10.6
                                  May 30, 2008

          Before:    BARRY, CHAGARES and ROTH, CIRCUIT JUDGES.

                             (Opinion filed: July 11, 2008)
                                      _________

                                       OPINION
                                      _________

PER CURIAM

      Hakiem Johnson appeals, pro se, from the District Court’s denial of his habeas

corpus petition. We will summarily affirm. See LAR 27.4; I.O.P. 10.6.
        Johnson is a defendant in a complex criminal case currently pending before the

District Court. (See United States v. Coles, et al., E.D. Pa. Crim. No. 05-cr-00440.) He is

represented by court-appointed counsel in his criminal case. It appears that the

indictments charged Johnson and twenty-one co-defendants with numerous offenses

related to an alleged drug conspiracy. The District Court has conducted suppression

hearings in the criminal case, and Johnson’s jury trial is currently scheduled to begin on

June 16, 2008.

        On March 10, 2008, Johnson filed a pro se petition for a writ of habeas corpus,

purportedly pursuant to 28 U.S.C. § 1651(a).1 Regardless of whether Johnson, a federal

pre-trial detainee, may properly attack the legality of his pre-trial custody under

§ 1651(a), Johnson’s habeas petition was properly denied.2 Johnson’s contention that he

is being held in custody pursuant to an unlawful grant of jurisdictional authority because

the criminal jurisdiction statute, 18 U.S.C. § 3231, was never enacted into positive law

and is unconstitutional, is without merit. Section 3231 was properly enacted and is

binding. The 1948 amendment to that statute, Public Law 80-772, passed both houses of


   1
      In August 2007, Johnson previously filed a pro se petition pursuant to 28 U.S.C. §
2241. He requested the dismissal of the indictment against him and his release from pre-
trial custody on such grounds as prosecutorial misconduct and perjury by police officers
and federal agents with respect to a search warrant’s affidavit of probable cause. The
District Court denied Johnson’s petition as frivolous and this Court affirmed the District
Court’s judgment. See C.A. No. 07-4706.
   2
       We have jurisdiction under 28 U.S.C. § 1291.

                                              2
Congress and was signed into law by President Truman on June 25, 1948. See United

States v. Risquet, 426 F. Supp. 2d 310, 311 (E.D. Pa. 2006).

       For the foregoing reasons, Johnson’s appeal fails to present a substantial question,

and we will summarily affirm the District Court’s order. See LAR 27.4; I.O.P. 10.6.

Johnson’s motion requesting that the Court treat his document entitled “Affidavit for

Issuance of the Writ of Habeas Corpus Ad Subjiciendum the ‘Great Writ,’ as an original

action, and not a notice of appeal, is denied.




                                                 3